Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 6, 7, 12, 13, 16-21, 24-26, and 28-33 are all the claims.
2.	The preliminary amendment to the specification of 7/26/2019 has been entered. 

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 7/30/2021 is acknowledged.
4.	Claims 17, 24-26, 28-30, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.
5.	Applicant’s election without traverse of species (b) in Claim 1in the reply filed on 7/30/2021 is acknowledged. The non-elected species of elements (a) and (c)-(g) are joined.
6.	Clams 1, 6, 7, 12, 13, 16, 18- 21, 31, and 32 are all the claims under examination.

Information Disclosure Statement
7.	The IDS of 4/23/2019 has been entered. The initialed and dated 1449 form is attached.


Specification
9.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tween 20, Herceptin, Delfia EuTDA, Ficoll-Paque PLUS, Immobilizer Amino Plate, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 6-7, 12-13, 16, 18-21 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 6-7, 12-13, and 16 are indefinite for the antigen to which the claimed antibody recognizes. For example, in Example 1 at [0078] of the specification, the soluble portion of the extracellular domain from the isoform for human B7-H4 comprises the amino acids Leu 25 to Ser 259 of the sequence of SEQ ID NO: 33 (NCBI accession number; NP_078902). The specification does not demonstrate any other form of human B7-H4 protein recognized by the claimed antibody fragments for elements (a)-(g). A search of the NCBI protein sequence database for hB7-H4 protein isoforms (i.e., ("B7-H4" and (homo sapiens) and (isoform)) reveals 21 separate hits comprising various isoforms for the human protein.
	b) Claims 1, 6-7, 12-13, and 16 are indefinite for reciting the recognition (i.e. “recognizes”) for the extracellular domain of the human B7-H4 protein absent the reactivity being specific, non-specific and/or cross-reactive. The specification teaches only one of the three possibilities at [0008, 0082 and 0087] in the analysis of the antibodies for their specificity and affinity at p. 32 “…all of the 8 antibodies… used in the experiment binds specifically to B7-H4, but not to B7-H1 or B7-DC (Figure 1).” The specification does not teach non-specific nor cross-reactive binding to the target antigen.
	c) Claims 18-21 and 31-32 are indefinite for reciting that the bispecific antibody as a whole recognizes “an effector cell antigen.” The claims while reciting the same elements (a)-(g) of Claim 1 do not in any way indicate that the bispecific antibody portion recognizes the human B7-H4 antigen corresponding to those antigen recognition domains (of Claim 1) versus the antibody portion binding the effector cell antigen. 
	d) Claims 18-21 and 31-32 are indefinite for reciting “a region that recognizes an effector cell” because it does not set forth the structure of that region relative to the VH/VL domains for the other portion of the bispecific antibody. Similarly, the recognition is not qualified as being specific, non-specific and/or cross-reactive in binding. This rejection pertains to Claim 18 which uses identical “recognizes” language. The specification teaches only one of the three possibilities at [0008, 0082 and 0087] in the analysis of the antibodies for their specificity and affinity. The specification does not teach non-specific nor cross-reactive binding to the target antigen.
	e) Claim 20 is indefinite for the recitation “Fab-scfv fusion” because generic Claim 18 comprises a single domain antibody (sdAb) VH domain in element (a). It is not clear how that VH domain is integrated into the Fab nor the scfv portion of the fusion and what any corresponding VL domain would be for either the Fab or the scfv portion much less whether a VL is present.
f) Claim 21 is indefinite and confusing for reciting “long chain” and “short chain” because it is not clear how these structures relate to the overall structure depicted in generic Claim 18 from which Claim 21 depends. Claim 18 only identifies the bispecific antibody by regions and NOT by chains of one length or another.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
11.	Claims 18-21 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 18-21 and 31-32 are drawn to a genus of bispecific antibodies comprising any one of the regions of elements (a)-(g) absent there being the requirement that the bispecific antibody binds anything other than an effector cell antigen as recited in Claim 18. This is a new matter rejection. The only antigen that is taught in the specification to which any one of the VH/VL domain elements binds much less specifically is the isoform for the human B7-H4 protein in Example 1 at [0078] of the specification. The soluble portion of the extracellular domain from the isoform for human B7-H4 comprises the amino acids Leu 25 to Ser 259 of the sequence of SEQ ID NO: 33 (NCBI accession number; NP_078902).
	The examiner’s search of the specification for the limitation does not identify literal or actual support. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643